Hardin, P. J.
The principal questions involved in this case have been passed upon by this court in the decision of the case of The People of the State of New York ex rel. H. Clay Hall v. The Village of Little Falls, decided at the November term (1889) of this court, upon the opinion of Williams, J., delivered at special term. 29 N. Y. State Rep., 723. See also Lockwood v. Trustees of the Village of Saratoga Springs, 26 N. Y. State Rep., 57; People ex rel. Francis et al. v. Common Council of the City of Troy, 78 N. Y., 33; People ex rel. v. Chapin, comptroller, 104 N. Y., 96; 5 N. Y. State Rep., 588.
The questions are not open for discussion in this court, and it is -our duty to follow the decision made in that case. We think the *53•order appealed from should be reversed, with ten dollars costs and disbursements, and the motion for a mandamus denied.
Martin and Merwin, JJ., concur.